DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 24, on line 11, delete “an” and insert –the--
In claim 24, on line 19, before “central”, delete “the” and insert --a--
Election/Restrictions
Claims 24-26 and 29-33 are allowable. 
The restriction requirement among Inventions I-II and Species A-C as set forth in the Office action mailed on 23 June, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 27 and 28, drawn to nonelected species, are hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 24-33 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope fluid control system for controlling fluid flow direction from a fluid source to plural channels in an endoscope, the fluid control system comprising: 
a tube having a first fluid channel and a second fluid channel, 
a pump connected to the tube, the pump configured to direct fluid from the fluid source to the first and second fluid channels, 
a controller configured to activate the pump, causing it to direct fluid to the first fluid channel on a first activation of the controller, and into the second fluid channel on a second activation of the controller, 
the endoscope, the endoscope having first and second openings, a plurality of side openings positioned at the distal end of the endoscope and a distal opening positioned on its distal front face, wherein a central longitudinal axis of each of the plurality of side openings is angled relative to a central longitudinal axis of the endoscope, 
the first fluid channel supplying fluid to the first opening,

Takahashi et al. (USPN 6,609,347) teaches the above except for that the endoscope comprises the side openings, or that the second fluid channel is configured to supply fluid to the side openings. 
Boulais et al. (US PGPUB 2006/0106285) teaches the above except for that the endoscope comprises the side openings, or that the second fluid channel is configured to supply fluid to the side openings. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795